 Case: 1:66-cv-01459 Document #: 833 Filed: 09/27/19 Page 1 of 12 PageID #:11306




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF ILLINOIS
                              EASTERN DIVISION


DOROTHY GAUTREAUX, ET AL,                               )
MAISHA IMANI HAMILTON, on behalf of herself             )
and others who are similarly situated                   )      Case Number: 66 C 1459
                                                        )      Consolidated w/ 66 C 1460
              Plaintiffs,                               )
       vs.                                              )
                                                        )      Hon. Jorge Alonso
UNITED STATES DEPARTMENT OF HOUSING                     )
& URBAN DEVELOPMENT, CITY OF CHICAGO,                   )      Re: Emergency Motion
CHICAGO HOUSING AUTHORITY, MICHAEL                      )
HARRIS, THERESA DENT, DAVITA HEARD                      )      Room 1903
          Defendants.                                   )
                                                        )

EMERGENCY MOTION FOR EMERGENCY TRANSFER FROM CHA PUBLIC
HOUSING WHERE PLAINTIFF LIVES IN CONSTANT FEAR FOR HER LIFE
  AND SAFETY AND THE SECURITY OF HER PROPERTY TO A MIXED-
FINANCED DEVELOPMENT ON THE NORTH SIDE, A GAUTREAUX GOAL

       NOW COMES Plaintiff, Maisha Imani Hamilton, Ph.D., proceeding pro se, to

move this court to order Chicago Housing Authority (hereinafter “CHA”) to transfer her

without delay out of Vivian Gordon Harsh Apartments (hereinafter “Harsh Apts”) to a

safe and secure mixed finance mixed-income development in a predominantly white

neighborhood on the north side of Chicago, which complies with Gautreaux goals, and

into housing where Plaintiff would be secure in her person, house, papers, and effects

against unreasonable searches and seizures, as guaranteed by the 4th Amendment, and

where Plaintiff would not be deprived of life, liberty, or property without due process of

law, as guaranteed by 14th Amendment, and in support thereof Plaintiff states as follows:

       1. This motion is an emergency due to the fact that Plaintiff lives in constant fear

that CHA, either through malice or through willful and wanton negligence, will cause

                                             1
 Case: 1:66-cv-01459 Document #: 833 Filed: 09/27/19 Page 2 of 12 PageID #:11306




Plaintiff to be killed by carbon monoxide poisoning consequent to CHA either knowingly

giving access to Plaintiff’s apartment to one or more persons who wish to harm or kill

Plaintiff, and/or consequent to CHA ignoring unlawful entries by one or more persons

into Plaintiff’s apartment, who thereby acquired access to Plaintiff’s gas stove therein

during one or more times that Plaintiff was absent from home.

       2. On July 16, 2019, Plaintiff left home for an unknown period of time. When she

returned home, Plaintiff sat in a chair in front of her desktop computer, which is

stationed between her kitchen and living room and 30 inches away from the gas stove.

Shortly after sitting in that area, Plaintiff smelled gas, and she immediately called the

Chicago Fire Department and reported a gas leak. The Fire Department came to

Plaintiff’s apartment and examined the premises, including the gas stove. The Fire

Department did not tell Plaintiff that she had a gas leak and did not give Plaintiff any

written report. Later, Plaintiff learned that the Fire Department had referred Plaintiff’s

situation to Peoples Gas for further assistance.

       3. On July 16, 2017, soon after the Fire Department left, two Peoples Gas

technicians arrived. They examined the stove and wrote in their report, “Have

contractor service unit, flexible connector is leaking. Also oven ignitor is weak. Rear

right burner needs cleaning. Safety check operation.” Said report is attached hereto as

EXHIBIT 1 and incorporated herein by reference thereto.

       4. On July 16, 2019, Plaintiff learned that while she was away from home on

July 16th, and/or on one or more other days, and while her apartment door should have

been locked due to the fact that Plaintiff locked her door with her key every time she left

home, the flexible connector, which can only be reached by pulling the stove out from

the wall, had been punctured, and natural gas and carbon monoxide had been leaking


                                             2
 Case: 1:66-cv-01459 Document #: 833 Filed: 09/27/19 Page 3 of 12 PageID #:11306




into Plaintiff’s apartment for an unknown period of time, and said gases had potentially

permanently damaged Plaintiff’s brain, heart, and lungs before being discovered on July

16, 2019. To this date Plaintiff has not sought diagnosis of and treatment for carbon

monoxide poisoning.

       5. On approximately June 12, 2015, at the time that Plaintiff moved into her

CHA apartment, a brand-new gas stove was installed therein. An aluminum flexible

connector supplied natural gas to the stove. According to a Peoples Gas technician, the

life of a brand-new flexible connector is 30 years. Upon information and belief, Plaintiff

was the first and only person to use the stove, which was replaced on approximately July

17,2019, after only four years of infrequent use because Plaintiff is primarily a raw

foodist who only used her stove occasionally.

       6. On July 17, 2019 CHA installed a brand-new stove in Plaintiff’s apartment.

However, every time Plaintiff leaves home, she fears that CHA management will permit

someone, such as Chicago police personne, to enter her apartment and puncture the

flexible connector on the stove and cause a new gas leak to poison the air in Plaintiff’s

apartment and her body.

       7. On September 22, 2019, Plaintiff felt anxious about the possibility of a gas

leak in her apartment, and called Peoples Gas to come to her apartment to examine her

stove, and the technicians came on the same day that Plaintiff called and examined the

stove in her apartment. The technicians did not find any gas leak from Plaintiff’s stove

on that date.

       8. Plaintiff pulled out her July 16, 2019 gas leak report [EXHIBIT 1] and

showed it to the technicians who came to her apartment on September 22, 2019 and

asked questions about the leaking stove that was the subject of said report. Plaintiff


                                             3
 Case: 1:66-cv-01459 Document #: 833 Filed: 09/27/19 Page 4 of 12 PageID #:11306




understood the technicians to say that the life of a flexible connector is 30 years, that on

July 16, 2019, Plaintiff’s flexible connector had been found to have been punctured, that

the puncture to the flexible connector had caused the gas leak, that there was no

innocent explanation for the gas leak, and it could not be explained by ordinary wear

and tear on a stationary 4-year old appliance with a 30-year life, and that it would take

rough movement of the stove back and forth and repeatedly bumping it into something

sharp or blunt to cause a puncture, and that the puncture to the flexible connector could

possibly be explained by someone willfully and deliberately pulling the stove out from

the wall and willfully and deliberately puncturing the flexible connector.

        9. On September 23, 2019 a Peoples Gas customer service representative called

Plaintiff, and stated, inter alia, that gas could have been leaking from the stove for an

undeterminable period of time before Plaintiff smelled gas due to the fact that Plaintiff

lives across from the lake and a breeze comes in thru her windows when they are open

and the breeze could dilute the smell of leaking gas, and that Plaintiff might want to

consider seeking a medical evaluation to determine whether or not she is suffering from

any signs or symptoms of carbon monoxide poisoning, and that Peoples Gas reports are

written in such a way as to be helpful to law enforcement if a customer suspects foul

play.

        10. Article by thoughtco.com: What Is Carbon Monoxide Poisoning? The Silent

Killer, written by Anne Marie Helmenstine, Ph.D. Updated January 24, 2018, states: “Carbon

monoxide (or CO) is an odorless, tasteless, invisible gas that is sometimes called the silent killer

because it poisons and kills people each year, without them ever being aware of the danger.

        11. “How Carbon Monoxide Kills You. When you breathe in carbon monoxide, it enters

your lungs and binds to the hemoglobin in your red blood cells. The problem is that hemoglobin


                                                 4
 Case: 1:66-cv-01459 Document #: 833 Filed: 09/27/19 Page 5 of 12 PageID #:11306




binds to carbon monoxide over oxygen, so as the level of carbon monoxide increases, the amount

of oxygen your blood carries to your cells decreases. This leads to oxygen starvation or hypoxia.

       12. “At low concentrations, the symptoms of carbon monoxide poisoning

resemble the flu: including headaches, nausea, and fatigue. Continued exposure or

higher concentrations can lead to confusion, dizziness, weakness, drowsiness, severe

headache, and fainting. If the brain doesn't get enough oxygen, carbon monoxide

exposure can lead to unconsciousness, coma, permanent brain damage, and death.

       13. “The effects can become deadly within minutes, but long-term low-level

exposure is not uncommon and leads to organ damage, disease, and a slower death.

Long-term exposure can lead to neurological and circulatory system damage, even when

the levels aren't high enough to produce a significant effect in adults.

       14. Beginning in approximately 2017, after Theresa Dent became the site-

manager at Harsh Apts, Plaintiff noticed that she experienced frequent headaches and

some were severe, and that she was often drowsy and fatigued, and that she found

herself dozing off while sitting in her chair. Plaintiff is also aware of numerous periods

of confusion, and of feeling faint, although not actually fainting, and of transient

weakness in various parts of her body.

       15. Plaintiff called the poison hotline numerous times during the past two to

three years, and her symptoms always seemed to include headaches. Upon information

and belief, the hotline operators would not accept headaches as the sole, and maybe not

even as the primary symptom of poisoning without also hearing symptoms of stomach

ache, diarrhea, constipation, and the like to diagnose poisoning, and poison hotline

operators never suggested to Plaintiff that she might be suffering from carbon monoxide

poisoning.


                                                5
 Case: 1:66-cv-01459 Document #: 833 Filed: 09/27/19 Page 6 of 12 PageID #:11306




       16. When the operator asked why she thought she might have been poisoned,

Plaintiff would typically say that she was living in a situation where the building

management appeared to be indifferent to health, safety, clean air, enforcing the no-

smoking policy and the like, and that the Chicago police, the so-called CHA police and

ambassadors seemed to wish Plaintiff evil. Thus, whenever Plaintiff left her apartment

and left any food opened and unattended, Plaintiff would fear it had been contaminated

or even poisoned, and she would not eat it.

       17. Moreover, upon information and belief, Ms. Dent had a willingness and

perhaps even a policy of giving Chicago police, CHA police and ambassadors access to

Plaintiff’s premises any time the police made such a request of her.

       18. Plaintiff signed a lease for an apartment in CHA’s Vivian Gordon Harsh

Apartments in June 2015, and moved into the apartment on a date in early July 2015.

       19. CHA issued a door key to Plaintiff to her apartment, which was stamped with

the words, “Do Not Duplicate” and CHA represented to Plaintiff that CHA management

retained custody of all duplicate keys and master keys that could provide access to

Plaintiff’s unit, and Plaintiff, a reasonable person, concluded that the only way a person

could gain entry into Plaintiff’s unit would be for Plaintiff to let the person in or give the

person her key to use to get in, or for CHA staff or agents to let the person in or give the

person a key to use to get in, or for a person to forcibly break into and enter the unit.

CHA became liable for any and every entry that was not made by Plaintiff or by a person

who was entering with Plaintiff’s consent or by forcible entry.

       20. In the four years and four months that Plaintiff has lived in unit 1108, she

has always, 100% of the time, unlocked her door personally, and has never given her key

to anyone else to use to unlock her door. Plaintiff has given her consent to management,


                                              6
 Case: 1:66-cv-01459 Document #: 833 Filed: 09/27/19 Page 7 of 12 PageID #:11306




on one or more occasions to provide entrance to the exterminator and other

maintenance personnel to enter unit 1108.

       21. Upon information and belief, during the four years and four months that

Plaintiff has lived in Harsh Apts., she has been the victim of dozens upon dozens of

warrantless searches and seizures of her legal papers and personal property during both

long and short absences from her premises. CHA controls duplicate and master keys to

Plaintiff’s premises, and upon information and belief, CHA has knowledge of said

searches and seizures, and may have provided access to Chicago police and/or CHA-

paid so-called CHA police, and/or CHA-paid so-called CHA ambassadors. There has

never been any sign of forcible entry into Plaintiff’s apartment.

       22. On a date in July 2019, Plaintiff requested that her locks be changed. On

August 10, 2019, a CHA maintenance worker changed the locks on her door. The key to

the new lock was not stamped with the words, “Do Not Duplicate.”

       23. On August 25, 2019, after locking her door from the inside, Plaintiff sat

down in front of her desktop computer, stationed approximately 18 feet from the

entrance door to her apartment. At 3:16 p.m., Plaintiff heard someone turn a key in the

lock on her door. At first Plaintiff froze in fear. Then she rushed to the door and looked

thru the peephole to see if she could see the person who had opened the lock on her

door, however, the would-be intruder had walked away and could not be seen. Plaintiff

noticed that the key that the unknown person had used, had successfully unlocked her

door. Plaintiff’s key at this time did not have the words, “Do not duplicate” stamped on

it, however, CHA management represented that Plaintiff and management were the only

persons with access to the key to Plaintiff’s premises. Plaintiff reported this incident to

management and requested a copy of the surveillance video footage and an investigation


                                              7
 Case: 1:66-cv-01459 Document #: 833 Filed: 09/27/19 Page 8 of 12 PageID #:11306




into unlawful entries into Plaintiff’s apartment. Hpwever, to this date, more than a

month later, CHA management has failed to give Plaintiff any feedback about the

persons involved in attempted entry to her apartment.

       24. A few days later, on an unknown date in late August or early September

2019, after locking her door from the inside, Plaintiff sat down in front of her desktop

computer, stationed approximately 18 feet from the entrance door to her apartment. At

an unknown time, Plaintiff heard someone turn a key in the lock on her door. Plaintiff

rushed to the door and looked thru the peephole, however, the would-be intruder had

walked away and could not be seen. Plaintiff noticed that the key that the unknown

person had used, had successfully unlocked her door. Plaintiff’s key at this time did not

have the words, “Do not duplicate” stamped on it.

       25. On an unknown date between the end of August 2019 and September 2,

2019, Plaintiff requested that CHA would give her a new lock and a new key that was

stamped with the words, “Do not duplicate” on the face of the key. On September 3,

2019, CHA management sent the maintenance worker to Plaintiff’s unit to change the

lock on her door and to give Plaintiff a key to her door that was stamped, “Do not

duplicate.”

       26. Although Plaintiff has never in four years and four months of living in this

CHA development been able to protect her person, house, papers, or effects from

warrantless searches and seizures of Plaintiff’s , she did not acquire witnesses until

September 18, 2019 to the fact that CHA was both blameworthy and liable for

warrantless searches and seizures of Plaintiff’s person, house, papers, and effects,

Plaintiff has finally acquired two witnesses to CHA’s violations of her 4th amendment

rights. Affidavits from Plaintiff’s witnesses, Phyllis Unruh and Clayton Unruh, are


                                             8
 Case: 1:66-cv-01459 Document #: 833 Filed: 09/27/19 Page 9 of 12 PageID #:11306




attached hereto as Exhibit 2 and Exhibit 3 and incorporated herein by reference

thereto.

       27. Evidence of each unconstitutional entry into and exit from Plaintiff’s unit

should be available by viewing of the surveillance videotapes that CHA maintains for

one or more housing developments, including Harsh Apts. Plaintiff has reviewed

approximately 4 to 5 surveillance tape, and has possession of copies of two or three

tapes, which might constitute evidence of CHA’s violations of the 4th amendment. Said

tapes were seized during one or more unlawful entries into Plaintiff’s apartment, and

the tapes may have been erased by now. However the original tapes should still be

available and CHA must be enjoined from erasing or tampering with any original CHA

surveillance tapes

       28. On September 18, 2019, Plaintiff was accompanied by Phyllis Unruh and her

husband, Clayton Unruh, when she left her apartment at approximately 11:50 a.m. Each

of the Unruh’s witnessed Plaintiff use her key, which was marked “Do not duplicate” to

lock her apartment door, and afterward, the three of them left the building together.

After turning the key in the lock, Plaintiff pressed down on door handle to make sure the

door was locked.

       29. Plaintiff, Phyllis Unruh and Clayton Unruh returned to Plaintiff’s building at

approximately 5:30 p.m. the same day. When the three of them approached Plaintiff’s

door, they saw that the door was not locked and was standing ajar.

       30. On September 25, 2019, Plaintiff was accompanied by Phyllis Unruh and her

husband, Clayton Unruh, when she left her apartment at approximately 8:30 a.m. Each

of the Unruh’s witnessed Plaintiff use her key, which was marked “Do not duplicate” to

lock the door to Plaintiff’s apartment. After turning the key in the lock, Plaintiff pressed


                                              9
 Case: 1:66-cv-01459 Document #: 833 Filed: 09/27/19 Page 10 of 12 PageID #:11306




down on door handle to make sure the door was locked. Afterwards, the three of them

left the building together.

       31. Among doing other things, Plaintiff went to Judge Alonso’s courtroom and

talked with Lesley Fairley, his courtroom deputy about scheduling instant emergency

motion. Plaintiff was accompanied by Phyllis Unruh and Clayton Unruh.

       32. At approximately 5:30 p.m., Plaintiff rode with the Unruh’s in their SUV

back to her building. Phyllis accompanied Plaintiff in the elevator up to her apartment.

Plaintiff unlocked the door and Plaintiff and Phyllis entered Plaintiff’s apartment. In a

cursory look around, Plaintiff discovered that the power cord to her desktop computer

was not attached to her computer and could not be found anywhere in Plaintiff’s

apartment. Phyllis observed that Plaintiff’s computer power cord was not attached to

her computer and offered to write an affidavit to that effect.

       33. Plaintiff took the elevator downstairs to the CHA management office, and

told Theresa Dent, a person with supervisory responsibility for Harsh Apts, that the

power cord to her computer had been removed from her apartment. By the time

Plaintiff took the elevator back to the 11th floor and walked to her unit, and went inside,

she saw that the power cord had been returned and was attached to the computer and

plugged into an electrical outlet.

       34. There is the appearance that CHA has been violating not only Plaintiff’s

constitutional rights under the fourth and fourteenth amendments but also her civil

rights, pursuant to 42 U.S. Codes 1981, 1982, 1983, 1985, and 1986, civil statutes, and 18

USC 241 and/or 18 USC 242. - criminal statutes.

       35. 18 USC §241. Conspiracy Against Rights




                                             10
 Case: 1:66-cv-01459 Document #: 833 Filed: 09/27/19 Page 11 of 12 PageID #:11306




       If two or more persons conspire to injure, oppress, threaten, or intimidate any
       person in any State, Territory, Commonwealth, Possession, or District in the free
       exercise or enjoyment of any right or privilege secured to him by the Constitution
       or laws of the United States, or because of his having so exercised the same; or

       If two or more persons go in disguise on the highway, or on the premises of
       another, with intent to prevent or hinder his free exercise or enjoyment of any
       right or privilege so secured—

       They shall be fined under this title or imprisoned not more than ten years, or
       both; and if death results from the acts committed in violation of this section or if
       such acts include kidnapping or an attempt to kidnap, …or an attempt to kill, they
       shall be fined under this title or imprisoned for any term of years or for life, or
       both, or may be sentenced to death.

       36. The City of Chicago’s Police Department has conspired with Chicago

Housing Authority, and its employees and agents to injure, oppress, threaten, and

intimidate Plaintiff in the free exercise and enjoyment of her right to be secure in her

person, house, papers, and effects against unreasonable searches and seizures, as

secured to her by the Constitution and laws of the United States, and her right not be

deprived of life, liberty, or property without due process of law, as secured to her by the

Constitution and laws of the United States.

       RELIEF REQUESTED

       Whereas CHA is unable and/or unwilling to protect Plaintiff’s life, health, and

safety, and whereas the Chicago Police Department may be actively attempting to injure

or even kill Plaintiff.…

       Therefore, Plaintiff is requesting a transfer from Harsh Apts. to a mixed-finance,

mixed income apartment instantly. Upon information and belief, Michael Harris and/or

Charles Hicks, both CHA Portfolio managers, are already looking for a mixed-income

                                              11
 Case: 1:66-cv-01459 Document #: 833 Filed: 09/27/19 Page 12 of 12 PageID #:11306




apartment for Plaintiff to transfer to. Plaintiff would only accept a one-bedroom low-

income apartment in a mixed-finance building, if available, and if not available then she

would accept a one-bedroom market rate apartment, and if not available then she would

accept a two-bedroom low-income apartment in a mixed-finance building, if available,

and if not available then she would accept a two-bedroom market rate apartment, and if

not available then she would accept a one or two bedroom furnished apartment in a

location of Plaintiff’s choice to which she could move immediately and where she could

stay while she is waiting for her mixed finance apartment to be made ready.

      Moreover, CHA would absorb any cost of housing for Plaintiff Hamilton that is

greater than 30% of Plaintiff’s monthly income, and would pay all relocation expenses.



      Respectively Submitted,

      /s/Maisha I. Hamilton

      Maisha I. Hamilton

      Plaintiff

      P.O. Box 4734

      Chicago, IL 60680

      Telephone: 773-243-9619

      Proseme1@aol.com




                                           12
